Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of Market Vectors ETF Trust In planning and performing our audit of the financial statements of Market Vectors Lehman Brothers AMT-Free Intermediate Municipal, AMT-Free Long Municipal and AMT-Free Short Municipal Index ETFs (three of the Funds comprising Market Vectors ETF Trust) (the Trust) as of and for the period ended April 30, 2008, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the its internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Trusts internal control over financial reporting. Accordingly, we express no such opinion. The management of the Trust is responsible for establishing and maintaining effective internal control over financial reporting. In fulfilling this responsibility, estimates and judgments by management are required to assess the expected benefits and related costs of controls. A companys internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.
